Citation Nr: 1729584	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of accrued VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946.  He died in March 2010.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania.  The appellant resides within the jurisdiction of the Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the appellant testified at a formal hearing before a decision review officer (DRO).  In January 2017, the appellant presented sworn testimony during a Board hearing in St. Petersburg.  Transcripts of both hearings have been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  VA nonservice-connected pension benefits were due to the Veteran and were unpaid at the time of his death. 

2.  The appellant is the Veteran's adult daughter.  She was born in 1953 and was not permanently incapable of self-support prior to attaining the age of 18.

3.  The appellant did not pay the expenses associated with the Veteran's last illness and burial.


CONCLUSION OF LAW

The criteria for payment of accrued VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In this case, the facts are not in dispute.  Resolution of the appellant's appeal is dependent on interpretation of the law and regulations pertaining to entitlement to payment of accrued VA benefits.  As will be shown below, the Board finds that the appellant is the adult child of a VA beneficiary and did not pay the expenses associated with the beneficiary's final illness and burial.  Therefore, no reasonable possibility exists that further notice or assistance would aid in substantiating her claim.  Any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

II. Analysis

The appellant asserts that accrued VA nonservice-connected pension benefits were due and owing to the Veteran at the time of his death and such benefits should be paid to her.

Generally, VA periodic monetary benefits to which a beneficiary was entitled and which remained unpaid at the time of his or her death will be paid to the surviving spouse or other appropriate party.  Applications for accrued benefits must be filed within one year after the date of death.  Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Periodic monetary benefits to which a veteran was entitled at the time of his or her death under existing ratings or decisions will be paid to his surviving children.

The term "child" denotes an individual who is either under the age of 18; is unmarried, over the age of 18, and became permanently incapable of self-support prior to attaining 18; or is unmarried, over the age of 18 but not over the age of 23, and was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  Where there is no child of the veteran, only so much of the accrued VA benefits may be paid as is necessary to reimburse the person who bore the expense of the beneficiary's last sickness and burial.  38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.57, 3.1000.

The Veteran died in March 2010.  At the time of his death, he had recently been awarded nonservice-connected pension benefits, the balance of which had not yet been paid in full.  See the rating decisions dated January 2010 and April 2010.

The appellant is the Veteran's daughter.  In her Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601), the appellant indicated that she was born in 1953 and had paid no expenses associated with the Veteran's last illness and burial.  She later clarified that she paid a $5000.00 deposit in order to get the Veteran into nursing home facility in 2007.  See the January 2017 Board hearing transcript, pg. 8.  She specifically indicated, however, that she bore no other expenses on the Veteran's behalf, including burial benefits.  Id. at pgs. 8-9; see also the February 2012 DRO hearing transcript. 

The record establishes that the appellant was 57 years old and not permanently incapable of self-support at the time of the Veteran's death.  Therefore, she may not be considered as a child of the Veteran for purposes of payment of accrued benefits. Both the United States Court of Appeals for Veterans' Claims (Veterans' Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have repeatedly affirmed VA denials of accrued-benefits claims by persons other than those listed in the statute and regulation.  See Youngman v. Shinseki, 699 F.3d 1301, 1303-4 (Fed. Cir. 2012) (denying accrued benefits to a deceased Veteran's fiduciary for distribution to a veteran's heirs); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's estate); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet. App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Morris v. Shinseki, 26 Vet. App. 494 (2014) (status as deceased veteran's brother, which is not one of the categories of persons listed in section 5121(a), made appellant ineligible for accrued benefits due and unpaid).

Accordingly, as the appellant is not a spouse, dependent parent or child under 38 C.F.R. § 3.57, the most she could be entitled to is reimbursement for the expense of the Veteran's last sickness and burial.  38 U.S.C.A. § 5121(a)(5) (2014); 38 C.F.R. § 3.1000(a)(4) (2016).  In this regard, however, the appellant has acknowledged that she paid no expenses associated with the Veteran's final illness and burial.  Therefore, she is not entitled to payment of any portion of the Veteran's accrued VA nonservice-connected pension benefits.  38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.57, 3.1000.

The appellant argued during the Board hearing that she should be considered an eligible claimant based on legal and clinical documentation that the Veteran was not able to make his own decisions due to Alzheimer's disease and she acted on his behalf as essentially an appointed VA fiduciary.  Crucially, however, a fiduciary also may not receive accrued benefits payments unless she also meets the criteria of 38 U.S.C.A. § 5121(a), to include as to being a child of the Veteran.  See Youngman, supra.  The regulatory definition of "child" in 38 C.F.R. §§ 3.57 and 3.1000 implements this statute; thus, this argument must also fail.

The Board notes the appellant's care of her father in her final years and is very sympathetic to the appellant's claim.  Unfortunately, the law is dispositive on this issue, and in the absence of evidence establishing the appellant paid expenses associated with the Veteran's final illness and burial, accrued benefits of any kind is not warranted.  See, e.g. Youngman, 699 F.3d 1301 (The Federal Circuit concluded that the fiduciary had no standing to receive accrued benefits to distribute to a veteran's heirs in a case where payment of benefits was delayed while state courts accredited a fiduciary).  The Board is bound by the applicable law and regulations when determining a claim for VA benefits.  Regardless of the equities of the appellant's situation, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Thus, the Board has no discretion to afford benefits in this matter.




ORDER

Entitlement to accrued VA nonservice-connected pension benefits is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


